Title: To Thomas Jefferson from Arthur Campbell, 2 February 1781
From: Campbell, Arthur
To: Jefferson, Thomas



Sir
Washington Febr. 2d. 1781

This moment I have the intelligence that a Body of Indians (supposed to be Cherokees) attacked Blackmores Fort on Clinch, took four Men prisoners and has carry’d off a considerable number of Horses. I must entreat the speedy attention of the Executive to my former proposals of a Garrison in Powells Valley; and on the  banks of the Tenasee, as absolutely necessary for the preservation of the Southwestern frontier and keeping up the communication to Kentucky.
I am Sir Your most Obedient Humble Servant,

Arthur Campbell

